Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered March 23, 2012. The judgment convicted defendant, upon his plea of guilty, of course of sexual conduct against a child in the second degree.
*1637It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of course of sexual conduct against a child in the second degree (Penal Law § 130.80 [1] [b]). Defendant was sentenced to a determinate term of incarceration of five years to be followed by 10 years of post-release supervision. The valid waiver by defendant of his right to appeal encompasses his challenge to the severity of the sentence (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Hidalgo, 91 NY2d 733, 737 [1998]). In any event, we conclude that the sentence is not unduly harsh or severe.
Present— Whalen, P.J., Centra, Peradotto, Carni and Scudder, JJ.